NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND RICHARD WHITALL,                        No. 19-16397

                Plaintiff-Appellant,            D.C. No. 3:17-cv-05889-CRB

 v.
                                                MEMORANDUM*
STEPHANIE TRAN PHAN, M.D., Primary
Care Physician, CDCR; et al.,

                Defendants-Appellees,

and

A. NEWTON; et al.,

                Defendants.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Charles R. Breyer, District Judge, Presiding

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      California state prisoner Raymond Richard Whitall appeals pro se from the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir.

2014) (en banc). We reverse and remand.

      The district court granted summary judgment for failure to exhaust

administrative remedies on Whitall’s morphine discontinuation claim. However,

defendants concede in their answering brief that summary judgment on this claim

was in error, because the record shows that Whitall’s grievance regarding his

morphine discontinuation claim was cancelled, and a prison administrator

informed him that this claim would be addressed in another grievance. See Brown

v. Valoff, 422 F.3d 926, 935 (9th Cir. 2005) (“[A] prisoner need not press on to

exhaust further levels of review once he has . . . been reliably informed by an

administrator that no remedies are available.”). We reverse the judgment and

remand for further proceedings on this claim only.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      REVERSED and REMANDED.




                                          2                                   19-16397